Citation Nr: 0433414	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of heat 
stroke, to include a stomach disorder.  

3.  Entitlement to service connection for arthritis.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions of the Department of 
Veterans Affairs (VA), Louisville, Kentucky, Regional Office 
(RO).  In an August 2000 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder.  In an October 2000 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for a left shoulder 
disorder, to include bursitis.  In an October 2002 rating 
decision, the RO denied the claims of entitlement to service 
connection for the residuals of heat stroke, to include a 
stomach disorder and a nervous condition; and entitlement to 
service connection for arthritis.  The appellant ultimately 
perfected appeals of those decisions.  

In April 2004 and August 2004, the RO issued two supplemental 
statements of the case that recharacterized the issues that 
had been perfected for appeal.  In those statements, the 
issue of entitlement to service connection for a nervous 
condition was separated from the claim of entitlement to 
service connection for residuals of heat stroke, and was 
adjoined with the claim of entitlement to service connection 
for post-traumatic stress disorder.  In those same rating 
actions, the issue relative to service connection for a left 
shoulder disorder was adjoined with the general claim of 
entitlement to service connection for arthritis.  

Given, however, that the claims of entitlement to service 
connection for an acquired psychiatric disorder [which 
included a nervous condition] and entitlement to service 
connection for a left shoulder disorder have previously been 
denied and would have to be properly reopened in order for 
their reconsideration on the merits, the Board has 
recharacterized the issues as set out above in the "Issues" 
section of this decision.  In that regard, it is noted that 
the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder did not 
address the distinct diagnosis of post-traumatic stress 
disorder; hence, that issue may be adjudicated as a new 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  

In October 2004, the appellant appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned while 
sitting in Washington D.C.  The appellant produced additional 
evidence at that hearing, for which he executed a waiver of 
initial RO consideration.  The transcript of that hearing has 
been associated with the claims file, and the case is ready 
for appellate review.  

In November 2004, the undersigned Acting Veterans Law Judge 
granted a motion to advance the appellant's case on the 
Board's docket on the basis of advanced age pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) 
(2003).  

In this decision, the appellant's claim pertaining to a left 
shoulder disorder is being reopened and remanded, as is the 
claim as to service connection for arthritis.  Given further 
that the RO has not adjudicated the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder, that issue must also be remanded to the RO 
via the AMC.  VA will notify the appellant if further action 
is required on his part.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
have been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  There is no current diagnosis of post-traumatic stress 
disorder.  

3.  The appellant is not shown to have had heat stroke in 
service; current residuals of heat stroke have not been 
shown; and a stomach disorder is not shown by competent 
evidence to be related to the appellant's period of service, 
including his alleged heat stroke or otherwise.  

4.  The RO denied entitlement to service connection for a 
left shoulder disorder when it issued an unappealed rating 
decision in March 1947.

2.  Evidence submitted since the March 1947 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Service connection for post-traumatic stress disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).

2.  Residuals of heat stroke, to include a stomach disorder, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  The March 1947 rating decision wherein the RO denied the 
claim of entitlement to service connection for a left 
shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

4.  The evidence received subsequent to the March 1947 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for a left shoulder disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
(1947); 38 C.F.R. §§ 3.156, 3.159, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for post-traumatic stress disorder and entitlement to service 
connection for residuals of heat stroke.  He is also 
requesting that his previously denied claim of entitlement to 
service connection for a left shoulder disorder be reopened.  
He claims that he has post-traumatic stress disorder because 
of the stress that he experienced while performing guard 
duties as a military policeman at the Guam base on which he 
was stationed during World War II.  The appellant further 
alleges that he experienced extreme heat while stationed in 
Louisiana during his period of service that caused heat 
stroke and ultimately resulted in stomach problems that he 
experiences to this day.  He has also argued his current left 
shoulder disorder was incurred in service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
separately analyze the appellant's claims.







VA's Duties to Notify and Assist the Claimant 

There was a significant change in veterans' law prior to the 
appellant's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection for the various disorders at issue, the 
appellant clearly identified the disabilities in question, 
the benefits sought, and the bases for the claims.  The 
claims appeared substantially complete on its face. 

In its initial denial of the claim of entitlement to service 
connection for post-traumatic stress disorder in August 2000, 
the RO found that a well-grounded claim had not been 
submitted.  Subsequent to the enactment of the VCAA, the RO 
analyzed and denied the appellant's claims, including service 
connection for post-traumatic stress disorder, under the 
current standard of review.  See April and August 2004 
supplemental statements of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, with the exception of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left shoulder disorder, the RO 
has adjudicated the issues listed above based on the 
substantive merits of the claims.  The appellant was given 
the opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the appeal without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the appellant's claim below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, letters from the RO 
dated in November 2001, June 2002, and January 2004, as well 
as the January 2004, statement of the case, and April and 
August 2004 supplemental statements of the case, specifically 
advised the appellant of his rights and responsibilities 
under the VCAA.  The appellant was advised that there was no 
evidence of the claimed disorders in service, no competent 
medical evidence that related the disorders to service, and 
no evidence of current post-traumatic stress disorder or 
residuals of heat stroke.  
In the foregoing letters from the RO and the most recent 
supplemental statements of the case, the appellant was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  The appellant was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the August 2000 rating 
decision, September 2000 statement of the case, October 2000 
rating decision, February 2001 statement of the case, October 
2002 rating decision, January 2004 statement of the case,  
April 2004 supplemental statement of the case, and August 
2004 supplemental statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  The RO requested information from 
the appellant on an ongoing basis regarding potential VA and 
private treatment records that could assist him in the 
pursuit of his claim.  In November 2001, the appellant 
provided the names of two physicians and a treatment 
facility, Eastern State Hospital, as sources of pertinent 
treatment in 1945 and 1953.  The RO requested that the 
appellant provide additional information pertaining to that 
treatment in an effort to obtain the records identified by 
him.  In January 2004, the appellant indicated that the 
physicians that he identified were deceased and that their 
records were not available.  However, the claims file already 
contained the records of Eastern State Hospital and one of 
the identified physicians that were accumulated 
contemporaneous with that treatment.  It is also noted that 
in a statement submitted in April 2004, the appellant 
indicated that there was no additional evidence available.  

In addition, while there are some of the appellant's service 
medical records in the claims file including a separation 
examination, the appellant has reported treatment that is not 
reflected in those records.  He has stated that some of his 
service medical records had been destroyed.  The RO made an 
additional effort to obtain complete copies of the 
appellant's service medical records.  In November 2001, the 
National Personnel Records Center (NPRC) indicated that the 
appellant's service medical records were likely destroyed in 
a fire.  The RO took additional efforts to obtain those 
records through alternative avenues such as the Surgeon 
General's Office.  The Board finds that the RO undertook a 
reasonably exhaustive search for those records, and that any 
further efforts are not justified.  Notwithstanding, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
underwent pertinent VA examinations in March 2004 and June 
2004 for the purpose of determining the existence of any 
claimed disorders, and whether any of the claimed disorders 
were related to service.  The report of these examinations 
have been associated with the claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the appellant 
was provided with initial notice of the provisions of the 
VCAA and its effect on the development of his claim in the 
November 2001 letter from the RO, which indicated that the 
appellant was limited to 30 days to respond.  

However, it is noteworthy that additional efforts were made 
to obtain evidence as recently as October 2004, long after 
the foregoing 30 day response period of the November 2001 
letter.  It is also most significant to note that there has 
been no indication of the existence of additional pertinent 
evidence that has not been obtained.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding service 
connection for post-traumatic stress disorder was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified above.

In the present case, a substantially complete application was 
received in March 2000.  Thereafter, in the August 2000 
rating decision, the RO denied the appellant's claim for 
service connection for the disorder now at issue.  Only after 
that rating action was promulgated did the AOJ provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini. However, while the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  However, 
the CAVC also observed that VA could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  


The Merits of the Claims

Service Connection for Post-Traumatic Stress Disorder and for 
the Residuals of Heat Stroke:

The appellant argues that he sustained post-traumatic stress 
disorder, and a stomach disorder as a residual of in-service 
heat stroke.  Having carefully considered these contentions 
in light of the record and applicable law, the Board will 
deny the claims.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As to post-traumatic stress disorder, the appellant admits 
that he was never in actual combat during service, but argues 
that he currently has post-traumatic stress disorder that 
resulted from the stress that he experienced while guarding 
aircraft on the Island of Guam during World War II.  

As noted above, service connection for post-traumatic stress 
disorder requires three elements:  (1) a current medical 
diagnosis, (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the in-
service stressor.  The Board has reviewed the record in its 
entirety.  It is significant that the record contains no 
instance in which there was a diagnosis of post-traumatic 
stress disorder in the past, and there is no current 
indication that the appellant has post-traumatic stress 
disorder.  

The appellant has expressed the opinion that he has post-
traumatic stress disorder that is related to his period of 
active service.  The Court has held, however, that a lay 
person, such as the appellant, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In that same regard, the statements offered 
by the appellant's sister are equally incompetent for such 
purposes.  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he has post-traumatic stress 
disorder.  The appellant underwent VA psychiatric and 
psychological evaluations in March 2004 and June 2004 that 
were conducted for the express purpose of determining whether 
the appellant has post-traumatic stress disorder.  The mental 
health professionals conducting these evaluations had the 
benefit of the review of the appellant's claims folder, and 
presented their findings in a well documented and thorough 
manner, that included reasons and bases for the conclusions 
reached.  The evaluations included a detailed review of the 
appellant's history, including his military history during 
World War II.  The examinations were augmented with mental 
testing designed to detect post-traumatic stress disorder.  
Each examiner arrived at the conclusion that the appellant 
had variously diagnosed psychiatric impairment, including a 
generalized anxiety disorder, but did not have post-traumatic 
stress disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for post-traumatic stress disorder where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has such a 
disability.  The criteria for a valid claim for post-
traumatic stress disorder, therefore, have not been met in 
this case.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer at 225 (1992).  While 
the Board is sympathetic to the appellant's assertions that 
he currently has post-traumatic stress disorder, again, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the appellant's claim 
for service connection for post-traumatic stress disorder 
must be denied.

The appellant also argues that he currently has a residuals 
of a heat stroke that he experienced in Louisiana during his 
period of active service.  He states that these residuals are 
primarily manifested by a stomach disorder that he has had 
since service.  Service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
residuals of a heat stroke, to include a stomach disorder.  
The Board finds that the preponderance of the evidence is 
against the current existence of residuals from a heat stroke 
and that the Hickson element (1) has therefore not been 
satisfied as to this claim.

The appellant has expressed the opinion that he has residuals 
of a heat stroke, including a stomach disorder, that is 
related to his period of active service.  Once again, the 
Court has held that a lay person, such as the appellant, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In that 
same regard, the statements offered by the appellant's sister 
are equally incompetent for such purposes.  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he has residuals of a heat stroke 
in service that include a stomach disorder.  The appellant 
underwent a stomach examination in March 2004 that was 
conducted for the express purpose of determining whether the 
appellant had such a disorder.  The examiner conducting the 
evaluation had the benefit of the review of the appellant's 
claims folder, and presented the findings in a well 
documented and thorough manner, that included reasons and 
bases for the conclusions reached.  The evaluations included 
a detailed review of the appellant's history, including his 
military history during World War II.  Following examination, 
the resulting diagnoses were chronic diarrhea, and a reported 
history of heat reactions or heat stroke accompanied by 
vomiting.  Significantly, the diagnoses indicated that the 
heat stroke was by "reported history" only, and as such was 
not a current disorder.  The examiner arrived at the 
conclusion that it was unlikely that the current diagnosis of 
chronic diarrhea was related to the reported in-service 
"heat stroke" and associated vomiting.  

In reaching this decision, the entire record was reviewed.  
As noted above, the appellant is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  By the same token, the probative value of 
the appellant's beliefs and opinions were not enhanced 
because they were reduced to writing in the VA examination 
report that merely reported the history and symptomatology 
offered by the appellant.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Even if the appellant has a current stomach disorder 
manifested by chronic diarrhea, and also concede that the 
appellant had heat stroke in service, there is still no 
competent evidence relating the two.  

Accordingly, the essential elements of the current existence 
of the claimed residuals of heat stroke and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability are missing and a grant of service 
connection is not warranted.  As to the question of according 
reasonable doubt to the appellant's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding the current existence of residuals of heat stroke, or 
that a stomach disorder is related to service, and thus 
against the claim for service connection for those 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for residuals of a heat stroke, to include a 
stomach disorder, must be denied.

Reopening of the claim pertaining to a Left Shoulder 
Disorder:

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a left 
shoulder disorder.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The March 1947 RO decision, the last time the left shoulder 
disorder service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the March 1947 RO action.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in October 2000.)

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed left shoulder disorder in light of the 
applicable law, the Board finds that he has submitted new and 
material evidence that is sufficient to reopen the claim.  

At the time of the March 1947 denial, the claims file 
included the appellant's service medical records only.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for a left 
shoulder disorder was that the disorder was not shown by the 
evidence of record. 

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in March 1947 includes private and 
VA medical records from 1947 to the present.  Significantly, 
a May 1964 VA examination report shows a diagnosis of 
"bursitis of the left shoulder in remission."  This 
represents the initial documentation of a left shoulder 
disorder in the claims file.  More current records include a 
VA orthopedic examination report dated in March 2004 that 
shows a pertinent diagnosis of degenerative arthritis of the 
left shoulder.  

This evidence received since the 1947 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has a left shoulder 
disorder that can be related by competent medical evidence to 
an injury in service - and was not considered by the RO in 
its March 1947 decision.  The evidence added to the record 
subsequent to the March 1947 unappealed denial provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.  

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
Essentially, they address the issue of the corroboration of 
an element of the appellant's theory pertaining to the origin 
of his left shoulder disorder.  That element is the post-
service existence of a left shoulder disorder, an element 
that was not present in 1947.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - the current existence of the 
disorder.  The new evidence, when viewed with the old 
evidence, raises the possibility that the appellant has a 
left shoulder disorder that was incurred in service.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for residuals of heat 
stroke, to include a stomach disorder, is denied.  

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a left shoulder 
disorder, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for a left shoulder disorder could be reopened on 
the basis of the receipt of new and material evidence.  Given 
that the appellant's claim has been reopened and the issue 
has thus been modified, the Board observes that additional 
due process requirements may be applicable as they pertain to 
the enactment of the VCAA and its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Having reopened the appellant's claim of entitlement to 
service connection for a left shoulder disorder, it is 
incumbent upon the RO to readjudicate that claim on a de novo 
basis with consideration of all of the evidence, both new and 
old.  Further, since the issue of entitlement to service 
connection for the appellant's arthritis (including in the 
left shoulder) has the potential for common etiology and/or 
interdependency, it must be considered as inextricably 
intertwined with the issue of entitlement to service 
connection for a left shoulder disorder and considered 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Consequently, the latter issue of service connection for 
arthritis cannot be considered at this time, but must be held 
in abeyance pending the adjudication of the left shoulder 
claim.  

Secondly, the RO has not adjudicated the issue of whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder other than post-
traumatic stress disorder.  Rather, the RO simply addressed 
the issue of entitlement to service connection for an 
acquired psychiatric disorder without consideration of 
whether the previously denied and final claim could be 
reopened.  Consequently, that issue must also be remanded to 
the RO via the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claims of entitlement to 
service connection for a left shoulder 
disorder and whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for an acquired 
psychiatric disorder other than post-
traumatic stress disorder, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a left shoulder 
disorder on a de novo basis, entitlement 
to service connection for arthritis, and 
whether new and material evidence has 
been received to reopen a previously 
denied claim of entitlement to service 
connection for an acquired psychiatric 
disorder other than post-traumatic stress 
disorder.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



